DETAILED ACTION
This Office Action is in response to the amendment filed on 11/30/2020.  Currently, claims 10-15 & 17 have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed on 11/30/2020 have been fully considered but they are not persuasive.  To elaborate briefly, the previously cited You reference has been reinterpreted to explain the newly amended limitations of claim 10.  See rejection of claim 10 below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0158829) by Song et al (“Song”) in view of (US-2018/0158827) by You et al (“You”).
Regarding claim 10, Song discloses in FIGs. 2, 4-11 and related text, e.g., a semiconductor structure, comprising: 

a supporting structure layer (112; “support pattern”) contacting at least parts of the capacitor lower electrodes, (see FIG. 2), wherein the supporting structure layer comprises a plurality of isosceles trapezoidal openings (regarding, “isosceles” see FIG. 4, and par. 23; “distances … may be the same”; regarding “trapezoidal”, see FIG. 6), and wherein the four corners of each isosceles trapezoidal openings are overlapped with four different capacitor lower electrodes respectively (see FIGs. 6-11, especially, FIG. 8).

Song does not disclose wherein along a Y-axis direction, the vertical distance between any two adjacent capacitor lower electrodes is defined as Y1, and the distance between a longer bottom edge of one isosceles trapezoidal opening and a shorter top edge of another adjacent isosceles trapezoidal opening is Y1.
In other words, the above limitations require that the pitch within the opening and within the openings is to be the same (Y1); also, that there be a consistent orientation between trapezoids (longer surface of one, facing a short surface of another).
However, You fixes the deficiency.

e.g., wherein along a Y-axis direction (vertical), the vertical distance between any two adjacent capacitor lower electrodes is defined as Y1 (the distance between various 520’s in vertical direction; please note that it is absolutely identical; it is a perfectly identical pitch), and the distance between a longer bottom edge of one isosceles trapezoidal opening (locate the opening 444Ha, near the middle of the page, that has longer bottom edge and shorter top edge) and a shorter top edge of another adjacent isosceles trapezoidal opening is Y1 (the 444Ha directly below the other one; it is only partially visible in the drawings; but, which edge is shorter (top) is clear from the drawing; please note that the due to fixed pitch, the distance is identical; hence, it is “Y1” for distance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Song with “wherein along a Y-axis direction, the vertical distance between any two adjacent capacitor lower electrodes is defined as Y1, and the distance between a longer bottom edge of one isosceles trapezoidal opening and a shorter top edge of another adjacent isosceles trapezoidal opening is Y1” as taught by You, since applying a known technique (technique of You for arrangement of openings; You teaches in FIGs. 6A-8N and related text, a huge variety of such arrangements) to a known device ready for improvement (device of Song; he also teaches some arrangements of openings (for example, FIG. 1), but far fewer of them) to yield predictable results (results are predictable since both references are dealing with the same inventive concept: capacitors and their arrangements) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Regarding claim 11, the combined device of Song and You disclose in cited figures and related text, e.g., wherein the isosceles trapezoidal opening comprises at least one isosceles trapezoidal opening and at least one inverted isosceles trapezoidal opening (as was discussed in claim 10; same opening), wherein the shape of the inverted isosceles trapezoidal opening is same as the shape of the isosceles trapezoidal opening after rotating 180 degrees along an XY plane (see FIG. 8A; the openings 444Ha are identical but rotated 180 degrees, as claim requires).
Regarding claim 12, the combined device of Song and You disclose in cited figures and related text, e.g., wherein the isosceles trapezoidal opening and the inverted isosceles trapezoidal opening are alternately arranged along an X-axis direction (see rotated FIG. 8A of You and compare to Applicant’s own FIG. 7; arrangement is the same).
Regarding claim 13, the combined device of Song and You disclose in cited figures and related text, e.g., wherein along the X-axis direction, the horizontal distance between any two adjacent capacitor lower electrodes is defined as X1, and the distance between any of the isosceles trapezoidal openings and the adjacent inverted isosceles trapezoidal opening is 2X1 (see rotated FIG. 8A of You; the distance between any 2 520’s is X; the distance between the two trapezoids in the same row is 2X1, as required by the claim).
Regarding claim 14, the combined device of Song and You disclose in cited figures and related text, e.g., wherein the isosceles trapezoidal openings and the inverted isosceles trapezoidal openings are evenly distributed on the XY plane (FIG. 8A of You shows even (predictable repeating pattern) distribution of trapezoid openings).
Regarding claim 15, the combined device of Song and You disclose in cited figures and related text, e.g., wherein the supporting structure layer only comprises isosceles trapezoidal 
Regarding claim 17, the combined device of Song and You disclose in cited figures and related text, e.g., wherein each isosceles trapezoidal opening comprises a longer bottom edge and a shorter top edge, and the top edge partially overlaps with two of the capacitor lower electrodes, the bottom edge partially overlaps with three of the capacitor lower electrodes (see FIG. 6; please note also, that “each” is taken to mean the same as Applicant’s own FIG. 7, to which this claim amendment refers).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
03/13/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894